ON PETITION FOR REHEARING.
AILSHIE, J.
Counsel for respondents has filed a petition for a rehearing in which he rather bitterly laments the loss of an ice-chest by reason of our former decision. After a further examination of the transcript in the ease, we are of the opinion that he should have his ice-chest. Counsel for both appellant and respondents having repeatedly referred to the front and back bars and ice-chest in the same connection and treated them in the same manner, we were led to the conclusion that they were all affixed and attached to the building in the same manner; but a further examination of the record discloses the fact that it is stipulated that the ice-chest ‘ ‘ was not attached to either the walls or floor of said building by screws or otherwise.” Without any further discussion as to the manner and method of attaching trade fixtures to a building, or the necessity for any particular kind or character of annexation in particular instances, we are content in this case to say that the ice-chest about which respondents’ counsel particularly complains was a mere article of personal property the same as the chairs and tables in the saloon, and should not be classed with the front and back bar as trade fixtures, as we have heretofore designated in the original opinion. We have not regarded it necessary to go into any extended discussion as to what constitutes trade fixtures nor as to the character of property that may be treated as such, nor have we attempted to point out any inviolable rule by which to distinguish between that class of property and such as may be ordinarily treated as mere personal property. We did, however, cite authorities which treat this subject in support of the statement that the property designated in the *359original opinion is that class of property known as trade fixtures.
Counsel in his petition for rehearing complains because this court has not seen fit to go into a discussion of the question as to the right of a lessee to mortgage fixtures under the law authorizing mortgages on personal property. We have not questioned his right to do so, and it is clear, both upon principle and authority, that the lessee of premises may mortgage any property that he places thereon, and which he has a right to remove. As between the mortgagor and mortgagee, it would make no difference whether he attached such property to the premises or not; the mortgagor by his own act could not convert property which he mortgaged as personalty into real estate so as to defeat the mortgage. It should be borne in mind, however — a distinction which counsel seems to have overlooked — that the lessee of the premises cannot enter into any agreement by way of mortgage or otherwise with a stranger, to which his landlord is not a party, that will in any way diminish or affect the rights of the landlord, or give to the mortgagee any rights or privileges superior to those enjoyed by the tenant. Any agreement between the tenant and a third party that certain property shall not become a fixture will not prevent it from, in fact, becoming a fixture in so far as the landlord is concerned and his rights are involved.
The original opinion herein will be modified to the extent of holding that the icc-ehest described in the stipulation of facts was not a trade fixture. In other respects the original opinion will stand as the decision of the court. Costs awarded in favor of appellant.
Stockslager, C. J., and Sullivan, J., concur.